DETAILED ACTION
Specification
This objection is withdrawn due to the amendments made to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 uses the term “a map” more than once.  This causes indefiniteness as to whether this is a reference to a new map each time or if this refers back to the previously claimed map.  For the purpose of examination this will be requiring a new map each time.
Claim 2 states that the prescribed value is for determining whether fuel cut should occur and whether the engine stalls.  These are two different things but the value is both of them?  This is indefinite.  For the purpose of examination this will be considered an option of one or the other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Pursifull (U.S. Pub. No. 2019/0234367).
Regarding claim 1, Pursifull disclose a hybrid vehicle comprising: 
an internal combustion engine (10); a rotating electric machine (52 disclosed in paragraph 16); a planetary gear (54 disclosed in paragraph 16) mechanism to which the internal combustion engine, the rotating electric machine, and an output shaft are connected (shown in fig. 1); 
a throttle valve (162) provided in an air intake passage (142 and 146) of the internal combustion engine; and a controller (12) that controls opening of the throttle valve (paragraph 33 discloses the controller actuating the throttle) in accordance with first information including a map (paragraph 46 discloses maps) representing relation between opening of the throttle valve and an amount of air suctioned into the internal combustion engine (paragraph 46 discloses adjusting the throttle to adjust air flow), the first information including a plurality of maps determined for each density of air (the relation of intake air flow to exhaust mass is a relation of density disclosed in paragraph 46), 
wherein the controller performs learning processing for learning the first information while the internal combustion engine is idle (paragraph 57 discloses adjusting the throttle for desired output during idle), and the learning processing includes processing for setting a rotation speed of the internal combustion engine to a predetermined target rotation speed by controlling the rotating electric machine (paragraph 57 discloses how to adjust the motor in order to achieve desired engine speed), and 
processing for calculating an amount of correction of opening of the throttle valve by checking additional torque which is torque of the rotating electric machine required for setting the rotation speed of the internal combustion engine to the target rotation speed against second information representing relation between the additional torque and the amount of correction of opening of the throttle valve (paragraph 57 discloses how the computer monitors the system to understand torque and throttle position to achieve the desired engine speed.  Paragraphs 47 and 48 and fig. 4 shows the engine speed vs throttle position data of the system.) 
Note: this is understood as calculating throttle valve opening by looking at the motor torque and referencing a map which states the throttle valve position based on the motor torque.  The torque being a torque required to reach a desired engine speed.  Motor torque being synonymous with engine speed since that is what the torque is for.
and updating a map to be used for control of the opening of the throttle valve to a map in which the amount of air suctioned for setting the rotation speed of the internal combustion engine to the target rotation speed corresponds the opening of the throttle valve corrected with the calculated amount of correction of opening among the plurality of maps (as per 112 rejection above this is requiring new maps, which are different from the maps used to actually control and correct the throttle making this extra solution activity.  Furthermore this reference with a sensor is able to record the data of current throttle position used to operate the engine and the way that the engine records data/holds data can be considered a map which would be updated with current positions.).
Regarding claim 2 which depends from claim 1, Pursifull disclose wherein the controller performs the learning processing
 when magnitude of a difference between the rotation speed of the internal combustion engine while the internal combustion engine is idle and the target rotation speed is equal to or larger than a prescribed value (any value can be the “prescribed value” which allows for any learning to occur at any time.  As a result this citation performs this step.), and
The prescribed value is a value for determining whether fuel cut control of the internal combustion engine is carried out (stall option addressed) and a value for determining whether the internal combustion engine stalls (paragraph 44 discloses the system having a stalling value and as per claim 1 monitors the system in order to “learn/update” the map keeping track of the operation of the system).
Regarding claim 3 which depends from claim 1, Pursifull disclose wherein the internal combustion engine includes a forced induction device (paragraph 21 discloses compressors in the intake).

Response to Arguments
Applicant's arguments filed 06/28/22 have been fully considered but they are not persuasive.
Applicant argues on page 6 that the cited reference “fails to disclose learning the map”.  Where the claims use the word “learning” the steps of learning are simply to set an engine speed during idle and then set the throttle to a position appropriate for that engine speed and then update a map with that position.  There is no adjustment to see if the stored information needs updating and there is no comparison as to what would make one throttle position “bad” and needing to be “corrected” so as to “learn” the new value.  As a result the claims are addressed by interpreting the learning process as being a system that is controlling the throttle based on desired engine speed and with feedback from sensors “updating” the map which tracks current engine operation.  Where the applicant believes there are other steps required of learning that distinguish it from a system that “merely describes adjusting the throttle position based on a predetermined map” they are not found in the claims after the limitation of “the learning processing includes”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747